DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claims 1, 17, and 20 each recite certain variables of which the metes and bounds are not clear.  Claim 1 recites that the pair of membranes has an area specific resistance below a specific y value defined in an equation “when the pair is equilibrated in an electrolyte.”  Claim 17 contains a similar recitation of the device having a particular “concentrating efficiency” and a “first [second] type of membrane equilibrated with a liquid desiccant salt electrolyte solution”.  Claim 20 (as well as dependent claim 16) contains a recitation that the combination of membranes “is configured to equilibrate the solution of the first reservoir with the solution of the second reservoir with a concentration differential of 1% salt/Amp of applied current to the at least one first and second electrodes.”  
	These limitations generally attempt to define the recited electrochemical cell in terms of the result to be achieved rather than in terms of clear membrane or device features.  The parameters are difficult to evaluate relative to the prior art and appear to depend not only on the type of membranes involved but also on the properties of corresponding electrodes, electrolytes, redox shuttles, and potentially other operational variables like flowrate, etc.  Notably, the limitations regarding the membranes being “configured to equilibrate” or having a particular property “when equilibrated” lack clarity because the conditions of such equilibration are not specified and the claims can be interpreted as having the membranes being capable of being “equilibrated” to or with any hypothetical electrolyte. 
	The variables “electroosmotic transport coefficient” (claim 5), “fixed charge concentration” (claim 6), “co-ion concentration” (claim 8), “osmotic flux” (claim 10), and “Coulombic efficiency” (claim 11) also generally suffer from these same problems. 
	Claims 2 and 18 recite that at least one of the first and second type of membrane comprises LiCl.  However, this appears to be incorrect as it is the electrolyte(s) that comprise LiCl as disclosed throughout the specification. 
	Note:  the recitation of “strong” and “weak” acids and bases in claims 14 and 15 is considered to comply with 35 USC 112(b), as a person skilled in the art would have knowledge of relative strengths of specific materials based on pH. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beh et al (US 20190240614) as evidenced by Friedman et al (J. Electrochem. Soc., 2018).  Regarding claims 1, 17, and 20, Beh et al. teach an electrochemical device (redox-assisted electrodialysis cell) comprising a first reservoir (204/304), a second reservoir (206/306), a first redox-active electrolyte chamber (202/302), a second redox-active electrolyte chamber (208/308), a first electrode (316), a second electrode (318), a first type of membrane (cation exchange membrane 212/312) between the reservoirs, and a second type of membrane (anion exchange membranes 210/310, 214/314) between the reservoirs and redox chambers (Fig. 2A, 3A).  The first membrane and one of the second membranes form a membrane pair.  In Example 1 of Beh et al., it is taught that the cell comprises an anion exchange membrane of Fumasep FAS-15 and a cation exchange membrane of NAFION® 212.  The electrolyte in each reservoir is 0.6 M NaCl.  It is noted that Example 1 of the instant application comprises an identical cell having identical electrolyte and redox components.  Consequently, the position is taken that the limitation in claim 1 regarding area specific resistance is inherent in the reference as all structural features of Beh et al. are the same as those claimed.  See MPEP 2112.  Alternatively, the position is taken that the membrane pair of Beh et al. is fully capable of possessing the claimed property when the pair is equilibrated in an electrolyte (note 112(b) rejection above as to lack of clarity in this limitation).  Similar rationale applies to dependent claims 5, 6, 7, 8, 10, and 11.  Regarding independent claim 20 and dependent claim 16, because the structure of the cell and membranes of Beh et al. is the same as those claimed, the membrane combination of Beh et al. is configured to equilibrate (e.g., is capable of equilibrating) the solution of the first reservoir with the solution of the second reservoir with a concentration differential of 1% salt/Amp of applied current as claimed (note 112(b) regarding this limitation).  Regarding independent claim 17 and dependent claims 2 and 18, Beh et al. disclose another embodiment of the device wherein the reservoirs contain liquid desiccant salt electrolyte solutions having LiCl ([0089]-[0090]).  It is therefore considered that the membranes are “equilibrated with a liquid desiccant salt electrolyte solution” as recited in claim 17.  Consequently, the “concentrating efficiency” recited in claim 17 would also be inherent in the reference, or alternatively the cell would at least be fully capable of producing such a result (note 112(b) regarding this limitation).  Regarding claims 2 and 18, the electrolytes contain LiCl, and to the extent the claims are understood, the membrane(s) would therefore also contain LiCl.  Regarding claims 12, 13 and 15, NAFION® 212 is a polytetrafluoroethylene (a hydrophobic polymer) that comprises sulfonate groups (see Friedman et al., page 733 first column).  Regarding claim 3, Friedman et al. also discloses that NAFION® 212 has microscale heterogeneity (page 733, second column) and can thus be considered “heterogeneous”.  Additionally, NAFION® 212 as commercially sold has a thickness of 51 microns, which anticipates the ranges of claims 9 and 19 (page 734, first column of Friedman et al).  Regarding claim 14, the Fumasep FAS-15 anion exchange membrane would inherently have ion conducting groups functioning as either a strong base or a weak base as claimed.  Thus, claims 1-3 and 5-20 are anticipated.  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Beh et al. in view of Jikihara et al (US 20150291452).
	Beh et al. is applied to claims 1-3 and 5-20 for the reasons stated above.  However, Beh et al. do not expressly teach that one of the membranes is “heterogeneous” (claim 3) or that it comprises a mesh, fabric, or mat of fibers (claim 4). 
	Jikihara et al. teach an electrodialysis cell having an ion exchange membrane having a porous support that may be a nonwoven fabric or a mesh ([0152]-[0156]).
	Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  Thus, the skilled artisan would have used the porous support of Jikihara in the membrane of Beh et al. 
	In addition, such a modification would also render the membrane “heterogeneous” as the membrane would comprise different components (a porous support and an ionomer).
	


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
October 21, 2022